Motion by petitioner (1) to vacate this court’s order dated February 22, 1977 which authorized the institution of a disciplinary proceeding against the respondent and (2) to strike the respondent’s name from the roll of attorneys and counselors at law on the ground that respondent has been disbarred by virtue of a felony conviction. Motion granted. The order of this court dated February 22, 1977 is recalled and vacated. On the court’s own motion, its order of June 7,1977 is recalled and vacated. The respondent, admitted to practice before the Bar by this court on March 30, 1960 under the name Daniel L. Driesman, was convicted of a felony (violation of US Code, tit 26, § 7206, subd [2]) unlawfully, willfully and knowingly aiding, assisting in, procuring, counseling and advising the preparation and presentation under the Internal Revenue Law, of a return, which was fraudulent and false, in the United States District Court, for the Southern District of New York on April 13, 1976. The clerk of this court is directed to strike his name from the roll of attorneys and counselors at law forthwith by reason of said conviction (Matter of Chu, 42 NY2d 490). Hopkins, J. P., Latham, Rabin, Gulotta and Shapiro, JJ., concur.